BRETT, Presiding Judge:
specially concurring.
Because of the evidence of guilt is strong in this case, I concur that the sentences should be affirmed. However, notwithstanding the fact that appellant had difficulty understanding the english language, because he is Cuban, the prosecutor should not have gone into the previous arrests of appellant. If communication was so difficult, the court should have provided an interpreter for appellant’s testimony. This Court has long held that the procedure of inquiring into arrests is improper. In Londo v. State, 562 P.2d 1156 (Okl.Cr.1977), this Court stated:
It has been the rule in Oklahoma since statehood that while it is permissible to question a witness about prior convictions for purposes of impeachment of credibility, it is never permissible to ask about mere charges or arrests. See Slater v. United States, 1 Okl.Cr. 275, 98 P. 110 (1908).
Therefore I concur that the sentences should be affirmed, but I would modify the sentences to require that they run concurrently with each other.